               Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 1 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1   JAMES C. SHAH (SBN 260435)
     SHEPHERD, FINKELMAN, MILLER
 2    AND SHAH, LLP
     201 Filbert Street, Suite 201
 3
     San Francisco, CA 94133
 4   Telephone: (856) 858-1770
     Facsimile: (866) 300-7367
 5   Email: jshah@sfmslaw.com
 6   Attorney for Plaintiffs
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   TIFFIN CHERRY HILL LLC and TIFFIN
     MOUNT AIRY, LLC, on behalf of themselves            Case Number:
11
     and all others similarly situated,
12
                     Plaintiffs,
13
                     v.                                  JURY TRIAL DEMANDED
14
     CAVIAR, INC., d/b/a TRY CAVIAR,
15

16
                    Defendant.
17

18

19                                  CLASS ACTION COMPLAINT

20          Plaintiffs, Tiffin Cherry Hill LLC (“Tiffin Cherry Hill”) and Tiffin Mount Airy, LLC

21   (“Tiffin Mount Airy”) (collectively, “Plaintiffs”), by and through their undersigned counsel,

22   bring this class action on behalf of themselves and a proposed class of all others similarly

23   situated (the “Class”), against Defendant, Caviar, Inc., d/b/a Try Caviar (“Caviar”). Plaintiffs

24   make the following allegations based upon personal knowledge as to themselves and their own

25   acts, and upon information and belief as to all other matters, based upon the investigation

26   undertaken by their counsel of the contracts at issue, public records, and online postings and

27   articles, among other materials.

28
                                        CLASS ACTION COMPLAINT
                                                  -1-
                 Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 2 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
        I. INTRODUCTION
 2
            1.       Caviar is a technology-based company that offers a “premium” online ordering
 3
     platform to connect restaurants, customers, and food-delivery drivers.
 4
            2.       In exchange for its services, entities or individuals selling food and/or beverages
 5
     (“Restaurant(s)”) agree to pay Caviar a set percentage of the food and beverage total of each
 6
     order purchased through Caviar’s platform (“Revenue Share”).
 7
            3.       When a customer places an order through Caviar’s platform, the customer pays
 8
     Caviar. Thereafter, Caviar deducts the Revenue Share from the food and beverage total and
 9
     remits the remainder of the food and beverage total (plus the amount of sales tax paid by the
10
     customer) to the Restaurant as payment for the order. Caviar possesses and controls all money
11
     paid by a customer for his or her order until Caviar transfers the remainder to the Restaurant. It
12
     is Caviar that unilaterally calculates the Revenue Share for each order and Caviar that determines
13
     the amount to remit to the Restaurant.
14
            4.       Since at least 2014, Caviar has been charging Restaurants a Revenue Share in
15
     excess of the contracted rate. Caviar has taken advantage of the tens of thousands of Restaurants
16
     using its services, wrongfully withholding money paid to it by customers that should have been
17
     paid to those Restaurants under the terms of the Restaurants’ contracts with Caviar.
18
            5.       Plaintiffs seek to remedy these harms and prevent their future occurrence, on
19
     behalf of themselves and other Restaurants that Caviar wrongfully withheld a Revenue Share in
20
     excess of the agreed-upon amount. Plaintiffs assert claims for Caviar’s (1) breach of contract;
21
     (2) conversion; and (3) violations of the unfair, fraudulent and unlawful prongs of the California
22
     Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”).
23
            6.       Plaintiffs seek to recover, for themselves and a proposed class of all others
24
     similarly situated, actual and statutory damages, injunctive relief, restitution, disgorgement,
25
     punitive damages, costs, reasonable attorneys’ fees, and any other available relief.
26
        II. JURISDICTION AND VENUE
27
            7.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §
28
                                         CLASS ACTION COMPLAINT
                                                   -2-
                  Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 3 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     1332(d)(2) because: (i) there are 100 or more members of the Class; (ii) the amount in
 2
     controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs; and (iii) at
 3
     least one member of the Class is a citizen of a state different from Caviar.
 4
             8.       This Court has personal jurisdiction over Caviar because Caviar maintains its
 5
     principal place of business in California and is authorized to do business and regularly conducts
 6
     business throughout the United States, including in California.
 7
             9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
 8
     substantial part of the events or omissions giving rise to the claims occurred in this District,
 9
     Caviar is authorized to conduct business in this District, and Caviar regularly conducts and
10
     transacts business in this District and is therefore subject to personal jurisdiction in this District.
11
         III. THE PARTIES
12
             10.      Tiffin Cherry Hill is a New Jersey limited liability company with its principal
13
     place of business located at 1892 Marlton Pike East, Cherry Hill, New Jersey. Tiffin Cherry
14
     Hill, thus, is a citizen of New Jersey. Tiffin Cherry Hill owns and operates a restaurant, Tiffin
15
     Indian Cuisine, at that location. Tiffin Cherry Hill has been injured as a result of Caviar’s
16
     conduct described herein.
17
             11.      Tiffin Mount Airy is a Pennsylvania limited liability company with its principal
18
     place of business located at 7105 Emlen Street, Philadelphia, Pennsylvania. Tiffin Mount Airy,
19
     thus, is a citizen of Pennsylvania. Tiffin Mount Airy owns and operates a restaurant, Tiffin
20
     Indian Cuisine, at that location. Tiffin Mount Airy was injured as a result of Caviar’s conduct
21
     described herein.
22
             12.      Caviar is a corporation organized and existing under the laws of the State of
23
     Delaware with its principal place of business located at 1455 Market Street, Suite 600, San
24
     Francisco, California. Caviar, thus, is a citizen of California and Delaware.
25
         IV. FACTUAL BACKGROUND
26
             A.       Caviar’s Business Model and Services to Restaurants
27
             13.      Caviar represents itself as “an all-in-one food ordering platform that connects
28
                                           CLASS ACTION COMPLAINT
                                                     -3-
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 4 of 18

         AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                      COURT ORDER [ECF NO. 41]
 1
     diners with the best local and independent restaurants, via convenient delivery, pickup, or
 2
     catering.” 1 On its blog, Caviar represents that it “truly understands the art of food service” and
 3
     that its restaurants “experience unparalleled service, increased sales, and greater efficiency.” 2
 4
             14.      Caviar is a technology-based company that offers an online ordering platform,
 5
     accessible either through its website or app, from which customers may order food and
 6
     beverages from Restaurants for pick-up or delivery to the customer.
 7
             15.      In connection with offering its platform to customers, Caviar contracts with
 8
     Restaurants, whose food and beverages customers can then order through Caviar. Caviar calls
 9
     this contract the “Delivery Service Agreement.” Under the Delivery Service Agreement, Caviar
10
     agrees to provide Restaurants certain services and Restaurants agree to pay Caviar the Revenue
11
     Share. Upon information and belief, the Delivery Service Agreements between Caviar and the
12
     Restaurants are all substantially similar to one another.
13
             16.      Caviar characterizes its relationship with Restaurants as a “partner[ship]”: “Your
14
     food, our delivery.” 3 Caviar’s online platform allows Restaurants to receive orders, as well as to
15
     update their “menu[s], 86 items, push back orders in real time, and even turn off new orders” if a
16
     restaurant is “slammed.” Caviar claims that its online platform allows Restaurants to “feed the
17
     millions of diners nationwide who turn to us when they’re hungry—from families looking for
18
     convenient restaurant delivery, to individuals wanting to pick up a quick meal, to companies
19
     catering a team lunch.” 4
20
             17.      Caviar separately contracts with independent-contractor delivery drivers who
21
     deliver the food and beverages ordered by customers and who are generally not associated with
22
     any Restaurant. Caviar “offer[s] full-service delivery in major U.S. cities,” using “local
23
     couriers.” “Couriers in the Caviar network deliver orders to . . . diners, all with real-time order
24

25   1
       “About Caviar,” Caviar (accessed Nov. 25, 2019, 8:38 AM), https://www.trycaviar.com/about-us.
     2
       Caviar, “You Prepare the Food, We Deliver It,” Medium (May 16, 2016), https://medium.com/caviar/caviar-for-
26
     restaurants-e5b064f275a8.
     3
       Id.
27   4
        “Caviar for Restaurants,” Caviar (accessed Nov. 25, 2019, 9:02 AM), https://info.trycaviar.com/us/en/for-
     restaurants.
28
                                             CLASS ACTION COMPLAINT
                                                       -4-
                  Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 5 of 18

         AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                      COURT ORDER [ECF NO. 41]
 1
     updates, and GPS order tracking.” Caviar also allows customers to place food orders for pick up
 2
     from Restaurants using its online platform. 5
 3
             18.      In August 2014, Caviar was acquired by Square, Inc. (“Square”). By acquiring
 4
     Caviar, Square claimed that it “deepen[ed] its commitment to providing independent sellers with
 5
     services that make it easier for them to grow their business.” 6
 6
             19.      In August 2019, Square sold Caviar to another online-based food delivery
 7
     company, DoorDash Inc. (“DoorDash”). According to DoorDash’s blog, “Caviar is a merchant-
 8
     first company, working hard to help local restaurants attract more customers, grow their sales
 9
     and expand their reach.” 7
10
             20.      DoorDash characterized Caviar as a “premium brand built on rich relationships
11
     with premium restaurants. Adding these merchants to our platform will complement DoorDash’s
12
     merchant selection, ensuring we can cater to everyone and every occasion.” 8
13
             B.       The Delivery Service Agreement
14
             21.      The Delivery Service Agreement includes the following “Description of Services”
15
     that Caviar will provide:
16

17

18

19

20

21

22

23

24

25

26   5
       Id.
     6
       “Square Acquires Caviar,” Square (Aug. 4, 2014), https://squareup.com/us/en/press/square-acquires-caviar.
27   7
       Tony Xu, “Combining Two Great Companies: DoorDash to Acquire Caviar,” DoorDash (Aug. 1, 2019),
     https://blog.doordash.com/combining-two-great-companies-doordash-to-acquire-caviar-9c427721f775.
28   8
       Id.
                                              CLASS ACTION COMPLAINT
                                                        -5-
               Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 6 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
             22.    In exchange for the services, the Delivery Service Agreement provides that the
 2
     Restaurant will pay the Revenue Share, which is to be calculated as a percentage of “the price
 3
     paid by Customer for all food and beverages purchased via” Caviar. The Delivery Service
 4
     Agreement explicitly excludes “all applicable sales tax” from the calculation of the Revenue
 5
     Share, as can be seen below:
 6

 7

 8

 9

10

11
             23.    In other words, under the terms of the Delivery Service Agreement, when a
12
     customer places an order and pays Caviar, that payment has two components: (1) the “Total
13
     Price”, which comprises “the price paid by Customer for all food and beverages purchased via”
14
     Caviar; and (2) all applicable sales tax collected by Caviar. After collecting the customer’s
15
     payment, Caviar then calculates its Revenue Share, which it is to retain, as         of the Total
16
     Price. Then, after deducting its Revenue Share, twice per month Caviar is to remit to the
17
     Restaurant its share of the customer’s payment, which is             of the Total Price plus all
18
     applicable sales tax collected by Caviar.
19
             24.    The Delivery Service Agreement further obligates Caviar to send a twice monthly
20
     report of the amounts withheld as Revenue Share, “identifying, at a minimum, the following
21
     elements: (a) aggregate Total Price; (b) Caviar’s Revenue Share . . . and (c) the applicable sales
22
     tax.”
23
             C.     Caviar Overcharges Restaurants
24
             25.    By virtue of Caviar collecting customers’ payment through its online ordering
25
     platform, it controls and possesses the Restaurants’ funds until such time as Caviar unilaterally
26
     calculates the Revenue Share and pays the remaining amount to the Restaurants.
27
             26.    However, since at least the time of Caviar’s acquisition by Square in 2014, Caviar
28
                                         CLASS ACTION COMPLAINT
                                                   -6-
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 7 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     has routinely withheld more funds as Revenue Share than permitted by the Delivery Service
 2
     Agreement.
 3
            27.     Caviar deliberately conceals its over-withholding from Restaurants by omitting
 4
     the amount of the Total Price being remitted to the Restaurants, instead non-transparently
 5
     reporting that amount only in combination with the sales tax collected and paid to the
 6
     Restaurants, misleading the Restaurants to believe they are receiving a greater portion of the
 7
     Total Price than they really are.
 8
            28.     For example, a customer placed an order on July 9, 2019 for which Caviar
 9
     collected $58.00 for the customer’s food (i.e., the Total Price). In accordance with New Jersey’s
10
     6.625% sales tax, Caviar collected an additional $3.84 in sales tax. Per the terms of the Delivery
11
     Service Agreement, Caviar was entitled to an         Revenue Share                             and
12
     the Restaurant should have been paid                                   . However, Caviar instead
13
     withheld         and paid Tiffin Cherry Hill only        of the Total Price plus the $3.84 in sales
14
     tax collected, for a total of        . Caviar concealed its underpayment by reporting Tiffin
15
     Cherry Hill’s portion of the Total Price only in combination with the sales tax collected in all
16
     communications to Tiffin Cherry Hill. A screenshot of an email from Caviar reporting this order
17
     can be seen below:
18

19

20

21

22

23

24

25

26

27

28
                                         CLASS ACTION COMPLAINT
                                                   -7-
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 8 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
            29.       Further examples of Caviar’s over-withholding of the Revenue Share can be seen
 2
     in two orders placed to Tiffin Cherry Hill on November 1, 2019, as shown below in a screenshot
 3
     from Tiffin Cherry Hill's dashboard on Caviar’s website:
 4

 5

 6

 7

 8

 9

10

11

12

13
     As can be seen, in the order with ID SNJ-TIFFINCH-20484, the Total Price was $66.00.
14
     Accordingly, Caviar was entitled to a Revenue Share of              and Tiffin Cherry Hill should
15

16   have been paid          plus the $4.37 in sales tax collected, for a total of       . Instead, Caviar

17   withheld          for its Revenue Share and remitted to Tiffin Cherry Hill only            as its share
18   of the Total Price. Likewise, in the order with ID SNJ-TIFFINCH-81390, the Total Price was
19
     $67.50, of which Caviar was entitled to           and Tiffin Cherry Hill should have been paid
20
        . Instead, Caviar withheld          and Tiffin Cherry Hill received only           . In both
21
     instances, Caviar purposely declined to include the figure for Tiffin Cherry Hill’s portion of the
22

23   Total Price, instead reporting only the total amount passed on to it (i.e., its portion of the Total

24   Price plus sales tax collected).

25
            30.       Summing the 18 Caviar orders placed to Tiffin Cherry Hill between November 1,
26
     2019 and November 15, 2019, the Total Price was $887.75, of which Caviar withheld                      as
27
     its Revenue Share and paid                 to Tiffin Cherry Hill.     This constituted a substantial
28
                                          CLASS ACTION COMPLAINT
                                                    -8-
                 Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 9 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     overcharge by Caviar, as it was entitled to only            in Revenue Share and should have paid
 2
                to Caviar.
 3
            31.       Under the Delivery Service Agreement between Tiffin Cherry Hill and Caviar,
 4
     Caviar is entitled to       of the Total Price as its Revenue Share. Instead, for the orders placed
 5
     to Tiffin Cherry Hill between November 1, 2019 and November 15, 2019, Caviar wrongfully
 6
     withheld          of the Total Price.
 7
            32.       Evidence of Caviar’s misconduct appears in order reports for other Restaurants.
 8
     For example, Caviar’s over-withholding can be seen in two orders placed to Tiffin Mount Airy
 9
     on November 1, 2019, as shown below in a screenshot from Tiffin Mount Airy’s dashboard on
10
     Caviar’s website:
11

12

13

14

15

16

17

18

19

20

21
     As with the prior examples, for the order with ID GP-WIFFINMA-33912, which had a Total
22
     Price of $55.75, Caviar withheld             when it was only entitled to withhold        and paid
23
     Tiffin Mount Airy            plus sales tax, when it should have been paid           plus sales tax.
24
     Likewise, for the order with ID GP-WIFFINMA-57208, which had a Total Price of $22.50,
25
     Caviar withheld          when it was only entitled to withhold         and paid Tiffin Mount Airy
26
             plus sales tax, when it should have been paid            plus sales tax. Here again, Caviar
27
     omitted the figure for Tiffin Mount Airy’s portion of the Total Price, instead reporting only the
28
                                             CLASS ACTION COMPLAINT
                                                       -9-
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 10 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     total amount passed on to it (i.e., its portion of the Total Price plus sales tax collected) and
 2
     actively concealing that it was withholding funds to which Tiffin Mount Airy was entitled.
 3
            33.      Summing the 29 Caviar delivery orders placed to Tiffin Mount Airy between
 4
     November 1, 2019 and November 15, 2019, the Total Price was $1,192.75, of which Caviar
 5
     withheld            and paid to Tiffin Mount Airy           . However, Caviar was only entitled to
 6
                and should have remitted           to Tiffin Mount Airy.
 7
            34.      Under the Delivery Service Agreement between Tiffin Mount Airy and Caviar,
 8
     Caviar is entitled to       of the Total Price as its Revenue Share. Instead, for the orders placed
 9
     to Tiffin Mount Airy between November 1, 2019 and November 15, 2019, Caviar wrongfully
10
     withheld          of the Total Price.
11
            35.      Based on all of the above examples, it appears that Caviar may be calculating its
12
     Revenue Share of          of the Total Price, plus      of the sales tax collected, and withholding
13
     that amount from the funds passed on to the Restaurants. This is not permitted by the Delivery
14
     Service Agreement and constitutes a breach of contract, conversion, and violation of the UCL.
15
            36.      Upon information and belief, Caviar regularly withholds funds from Restaurants
16
     at rates in excess of the contracted Revenue Share.
17
                                     CLASS ACTION ALLEGATIONS
18
            37.      Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring their claims
19
     against Caviar for breach of contract, violations of the California Unfair Competition Law, and
20
     unjust enrichment on behalf of themselves and the following Class defined as follows:
21

22          All sellers of food and beverage in the United States who entered into a Delivery
            Service Agreement with Caviar and whose funds were withheld by Caviar in
23          excess of the applicable contractual rate known as the “Caviar Revenue Share.”
24
            38.      Caviar, its officers and directors, as well as the Judge to whom this case is
25
     assigned, are excluded from the Class.
26
            39.      The Class consists of thousands of entities, making joinder impractical, in
27
     satisfaction of Federal Rule of Civil Procedure 23(a)(1). The exact size of the Class and the
28
                                             CLASS ACTION COMPLAINT
                                                      - 10 -
               Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 11 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     identities of the individual members thereof are ascertainable through Caviar’s records.
 2
              40.   The claims of Plaintiffs are typical of the claims of the other Class members.
 3
     Plaintiffs’ claims and those of the Class members are based on the same legal theories and arise
 4
     from the same unlawful conduct, resulting in the same injury to Plaintiffs and the Class
 5
     members.
 6
              41.   The respective Class has a well-defined community of interest. Caviar has acted,
 7
     and failed to act, on grounds generally applicable to Plaintiffs and the Class members, requiring
 8
     the Court’s imposition of uniform relief to ensure compatible standards of conduct toward the
 9
     Class.
10
              42.   There are many questions of law and fact common to the claims of Plaintiffs and
11
     of the other Class members, and those questions predominate over any questions that may affect
12
     only individual Class members. Common questions of fact and law affecting members of the
13
     Class that predominate over any individualized questions include, but are not limited to, the
14
     following:
15
                    a)      Whether Caviar breached its contracts with Plaintiffs and the other Class
16
     members by withholding funds in excess of the applicable Revenue Share;
17
                    b)      Whether Caviar engaged in unconscionable, unfair, deceptive, unlawful
18
     and/or fraudulent acts or practices when it withheld Restaurants’ funds in excess of the Revenue
19
     Share to which it was entitled;
20
                    c)      Whether Caviar engaged in unconscionable, unfair, deceptive, unlawful
21
     and/or fraudulent acts or practices when it failed to identify that the Revenue Share identified on
22
     the payout report did not match the methodology set forth in Restaurants’ contracts;
23
                    d)      Whether Caviar engaged in unconscionable, unfair, deceptive, unlawful
24
     and/or fraudulent acts or practices when it failed to disclose, in either its contracts or its reports
25
     to Restaurants, the basis upon which it calculated the Revenue Share;
26
                    e)      Whether Caviar engaged in unconscionable, unfair, deceptive, unlawful
27
     and/or fraudulent acts or practices when it actively concealed the basis upon which it calculated
28
                                          CLASS ACTION COMPLAINT
                                                   - 11 -
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 12 of 18

         AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                      COURT ORDER [ECF NO. 41]
 1
     the Revenue Share;
 2
                     f)     Whether Caviar engaged in unconscionable, unfair, deceptive, unlawful
 3
     and/or fraudulent acts or practices by failing to investigate and discover the overcharges made to
 4
     Restaurants using its services;
 5
                     g)     Whether Caviar’s conduct renders it liable for breach of contract,
 6
     conversion, and violations of the UCL;
 7
                     h)     Whether, as a result of Caviar’s conduct, Plaintiffs and the other Class
 8
     members have been injured, and, if so, the appropriate measure of damages to which they are
 9
     entitled; and
10
                     i)     Whether, as a result of Caviar’s conduct, Plaintiffs and the other Class
11
     members are entitled to injunctive, equitable and/or other relief, and, if so, the nature of such
12
     relief.
13
               43.   Absent the certification of a class, members of the Class would find the cost of
14
     litigating their claims to be prohibitive and would have no effective remedy. The class treatment
15
     of common questions of law and fact is also superior to multiple individual actions or piecemeal
16
     litigation in that it conserves the resources of the courts and the litigants and promotes
17
     consistency and efficiency of adjudication.
18
               44.   Class certification, therefore, is appropriate under Federal Rules of Civil
19
     Procedure 23(a) and (b)(3). The aforementioned common questions of law and fact predominate
20
     over any questions affecting individual Class members, and a class action is superior to other
21
     available methods for the fair and efficient adjudication of the controversy.
22
               45.   Class certification is also appropriate pursuant to Federal Rules of Civil Procedure
23
     23(a) and (b)(2), because Caviar has acted or refused to act on grounds generally applicable to
24
     the Class, so that final injunctive relief or corresponding declaratory relief is appropriate as to the
25
     Class as a whole.
26
               46.   Plaintiffs will fairly and adequately represent and protect the interests of the
27
     Class. Plaintiffs have retained counsel with substantial experience in prosecuting complex
28
                                          CLASS ACTION COMPLAINT
                                                   - 12 -
               Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 13 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     commercial litigation and class actions. Plaintiffs and their counsel are committed to vigorously
 2
     prosecuting this action on behalf of the other Class members and have the financial resources to
 3
     do so. Neither Plaintiffs nor their counsel have any interests adverse to those of the other Class
 4
     members.
 5

 6                                             LEGAL COUNTS

 7                                               COUNT I
                                            BREACH OF CONTRACT
 8
             47.     Plaintiffs hereby repeat and reallege each and every factual allegation set forth
 9
     above as if fully set forth herein.
10
             48.     Plaintiffs and other Class members entered into Delivery Service Agreements
11
     with Caviar to use its online ordering platform and delivery services to increase business at their
12
     respective Restaurants. In exchange, Plaintiffs and the other Class members agreed to allow
13
     Caviar to retain a Revenue Share, calculated as a percentage of “the total food and beverage
14
     price received for each order,” with the percentage being specified in the contract. Plaintiffs and
15
     other Class members did not agree to allow Caviar to retain any other funds, nor does the
16
     Delivery Service Agreement permit them to do so.
17
             49.     Plaintiffs and the other Class members substantially performed their obligations
18
     under their contracts with Caviar.
19
             50.     Caviar breached its agreements with Plaintiffs and with the other Class members
20
     by retaining amounts for its Revenue Share in excess of the amounts agreed to by Plaintiffs and
21
     the other Class members. Caviar’s breach is material.
22
             51.     Indeed, it is a breach of contract for Caviar to retain any amount other than the
23
     agreed-upon “percentage of the total food and beverage price received for each order.”
24
             52.     Plaintiffs and the other Class members have been injured as a direct and
25
     proximate result of Caviar’s breach of their agreements. Indeed, as a result of Caviar’s wrongful
26
     conduct as described herein, Plaintiffs and the other Class members and suffered lost profits
27
     since at least 2014, if not earlier.
28
                                            CLASS ACTION COMPLAINT
                                                     - 13 -
               Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 14 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1                                                   COUNT II
                                                    CONVERSION
 2
             53.      Plaintiffs hereby repeat and reallege each and every factual allegation set forth
 3
     above as if fully set forth herein.
 4
             54.      Caviar receives money from customers for the orders they place to Restaurants.
 5
     Caviar then withholds its Revenue Share and pays to Restaurants the remainder. Caviar controls
 6
     and possesses the money paid by customers for their food orders until it transfers such funds to
 7
     Restaurants.
 8
             55.      Caviar unilaterally calculates the share it withholds from the Restaurants.
 9
             56.      Caviar’s agreements with Restaurants specify the percentage of each order Caviar
10
     is entitled to retain.
11
             57.      Caviar has withheld funds from Plaintiffs and other Class members in excess of
12
     the percentage of each order it is entitled to retain under the parties’ agreements.
13
             58.      Plaintiffs and other Class members have the right to all funds withheld by Caviar
14
     in excess of the percentages agreed upon in their contracts.
15
             59.      By withholding funds in excess of the rates agreed upon in contracts, Caviar has
16
     engaged in the unauthorized and wrongful assumption of control, dominion, and/or ownership
17
     over the proceeds that belong to Plaintiffs and the other Class members and, as such, has
18
     converted those proceeds.
19
             60.      Plaintiffs and the other Class members have been injured as a direct and
20
     proximate result of Caviar’s wrongful assumption of ownership of funds that belong to Plaintiff
21
     and the other Class members by withholding such funds in excess of the rates agreed upon in the
22
     contracts. Caviar’s withholding of any such funds was unauthorized. As a result of Caviar’s
23
     wrongful conduct as described herein, Plaintiffs and the other Class members have suffered lost
24
     profits since at least 2014, if not earlier.
25                                     COUNT III
                VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
26
                         CAL. BUS. & PROF. CODE §§ 17200, et seq.
27           61.      Plaintiffs hereby repeat and reallege each and every factual allegation set forth
28
                                            CLASS ACTION COMPLAINT
                                                     - 14 -
              Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 15 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
     above as if fully set forth herein.
 2
             62.     The California Unfair Competition Law broadly prohibits acts of “unfair
 3
     competition,” including any “unlawful, unfair or fraudulent business act or practice.” Cal. Bus.
 4
     & Prof. Code § 17200.
 5
             63.     Here, Caviar engaged in unlawful, unfair, and/or fraudulent business acts and
 6
     practices by retaining Revenue Shares higher than the agreed-upon rate and failing to inform
 7
     Restaurants the rate at which Caviar actually charges them.
 8
             64.     Caviar further engaged in unlawful, unfair, and/or fraudulent business acts and
 9
     practices by concealing from Restaurants the amounts it withheld from them as Revenue Share
10
     and the basis on which such amounts were calculated.
11
             65.     A business act or practice is “unfair” under the UCL if the reasons, justifications,
12
     and motives of the alleged wrongdoer are outweighed by the impact on the alleged victims.
13
             66.     A business act or practice is “unfair” under the UCL if the conduct at issue
14
     violates the policy or spirit of antitrust laws or otherwise significantly threatens or harms
15
     competition.
16
             67.     Caviar’s business acts and practices are fraudulent and show a pattern of
17
     untruthful statements, false representations, concealment, and intent to mislead that were all part
18
     of a scheme to mislead.
19
             68.     These acts and practices have deceived Plaintiffs and Class members, which
20
     believed they were paying the Revenue Share agreed upon in their contracts and are likely to
21
     deceive the public.
22
             69.     Plaintiffs relied on Caviar’s feigned compliance with its Revenue Share
23
     withholding obligations and its reporting of the same.
24
             70.     Caviar misrepresented the material fact that it was in compliance with its Revenue
25
     Share withholding obligations in its reporting to Plaintiffs.
26
             71.     Caviar’s withholding of funds to which Plaintiffs are entitled and deceptive
27
     communications and reports regarding the same constitute unlawful business practices.
28
                                           CLASS ACTION COMPLAINT
                                                    - 15 -
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 16 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
               72.   Caviar’s business acts and practices here are unfair within the meaning of the
 2
     UCL because Caviar charged Plaintiffs and Class members at rates higher than that agreed upon
 3
     in their contracts. Caviar never informed Plaintiffs and Class members the actual rate at which it
 4
     was charging them, which exceeded the rates agreed upon in their contracts, and, in fact,
 5
     purposely misled Plaintiffs and Class members in that regard.
 6
               73.   The impact on Plaintiffs and Class members resulting from these unfair acts and
 7
     practices is outweighed by any conceivable reasons, justifications, or motives of Caviar for
 8
     charging rates in excess of the rates agreed upon in its contracts with Restaurants.
 9
               74.   Caviar’s business acts and practices are also unfair because Plaintiffs and other
10
     Class members rely on Caviar for delivery services. Having started using Caviar’s services,
11
     Plaintiffs and other Class members cannot stop using Caviar’s services without harm to their
12
     businesses. Accordingly, by charging Plaintiffs and Class members in excess of the rates agreed
13
     upon in their contracts, Caviar’s business acts and practices have effects comparable to a
14
     violation of antitrust laws.
15
               75.   By committing the acts and practices alleged above, Caviar engaged in unfair
16
     business practices within the meaning of the California UCL, Cal. Bus. & Prof. Code §§ 17200,
17
     et seq.
18
               76.   As a direct result of its unlawful, unfair, and/or fraudulent conduct described
19
     above, Caviar has been unjustly enriched. Caviar has been unjustly enriched by the receipt of ill-
20
     gotten gains from the deceptive overcharges of its Revenue Share in excess of the rates agreed
21
     upon in the contracts and from retention of funds to which it is not entitled.
22
               77.   Pursuant to California Business and Professions Code Section 17203, Plaintiffs
23
     and Class members seek an Order of this Court:
24
                     a)     Compelling Caviar to restore to Class members any money retained or
25
     acquired by means of Caviar’s unfair competition in violation of California Business and
26
     Professions Code Section 17200;
27
                     b)     Declaring that Caviar has violated the provisions of California Business
28
                                         CLASS ACTION COMPLAINT
                                                  - 16 -
                    Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 17 of 18

           AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                        COURT ORDER [ECF NO. 41]
 1
     and Professions Code Section 17200; and
 2
                        c)     Enjoining and restraining Caviar from charging Revenue Shares at rates in
 3
     excess of its agreements with Restaurants.
 4
               78.      In prosecution of this action for the enforcement of important rights affecting the
 5
     public interest, Plaintiffs seek to recover attorney fees under California Code of Civil Procedure
 6
     § 1021.5.
 7
                                             PRAYER FOR RELIEF
 8
               WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,
 9
     respectfully request that this Honorable Court enter judgment in their favor and against Caviar
10
     by:
11
               a)       Certifying this action as a class action pursuant to Federal Rule of Civil Procedure
12
     23, declaring that Plaintiffs are proper Class representatives, and appointing Plaintiffs’ attorneys
13
     as class counsel;
14
               b)       Granting permanent injunctive relief to prohibit Caviar from continuing to engage
15
     in the unlawful acts, omissions, and practices described herein;
16
               c)       Awarding Plaintiffs and the other Class members compensatory, consequential,
17
     and general damages in an amount to be determined at trial;
18
               d)       Adjudging and declaring that the unlawful acts, omissions, and practices
19
     described herein constitute breach of contract, conversion, and violations of the California UCL;
20
               e)       Ordering disgorgement and restitution of all earnings, profits, compensation, and
21
     benefits received by Caviar as a result of its unlawful acts, omissions, and practices described
22
     herein;
23
               f)       Awarding statutory, punitive, and exemplary damages to the fullest extent
24
     permitted by law;
25
               g)       Awarding Plaintiffs and the other Class members the costs and disbursements of
26
     this action, along with reasonable attorneys’ fees and expenses, to the extent permitted by law;
27
               h)       Awarding pre- and post-judgment interest at the maximum legal rate; and
28
                                            CLASS ACTION COMPLAINT
                                                     - 17 -
                Case 3:20-cv-00403-SK Document 44 Filed 05/21/20 Page 18 of 18

        AMENDED REDACTED VERSION OF DOCUMENT PURSUANT TO
                     COURT ORDER [ECF NO. 41]
 1
           i)       Granting all such other relief as the Court deems just and proper.
 2

 3
     Dated: January 21, 2020              Respectfully submitted,
 4

 5
                                          By: /s/ James C. Shah
 6                                        James C. Shah
                                          SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
 7                                        201 Filbert Street, Suite 201
                                          San Francisco, CA 94133
 8                                        Telephone: (856) 858-1770
                                          Facsimile: (866) 300-7367
 9
                                          Email: jshah@sfmslaw.com
10
                                          Attorney for Plaintiffs
11
                                          Of Counsel
12                                        Catherine Pratsinakis
                                          Jessica L. Titler-Lingle
13
                                          Timothy J. Ford
14                                        Admission Pro Hac Vice Forthcoming
                                          DILWORTH PAXSON LLP
15                                        1500 Market Street, Suite 3500E
                                          Philadelphia, PA 19102
16                                        Telephone: (215) 575-7000
17                                        Facsimile: (215) 575-7200
                                          Email: cpratsinakis@dilworthlaw.com
18                                        Email: jtitler-lingle@dilworthlaw.com
                                          Email: tford@dilworthlaw.com
19

20

21

22

23

24

25

26

27

28
                                        CLASS ACTION COMPLAINT
                                                 - 18 -
